Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeng US 2021/0263370 in view of Park US2019/0204638.
Regarding claim 1, Maeng teaches a curved liquid crystal panel comprising: a first substrate (fig. 2 100, fig. 4 110) curved in a first direction; a second substrate (200, 220) curved in the first direction and facing the first substrate; a liquid crystal (300) sandwiched between the first substrate and the second substrate; a first seal (SL) that adheres the first substrate and the second substrate to each other, and that seals the liquid crystal; and a second seal (DMP) surrounding a periphery [0093] of the first seal.  Maeng does not explicitly disclose wherein a force of the second seal adhering the first substrate and the second substrate to each other is weaker than a force of the first seal adhering the first substrate and the second substrate to each other however Maeng does disclose DMP is a dummy seal therefore it would have been obvious to have a weaker force than the first seal as the second seal is merely a dummy seal.  Maeng does not explicitly teach a spacing between the first and second seal however Park discloses this is a matter of obvious design choice as Park teaches a seal which can be applied to a curved display [0060] with spacing between the first (fig. 13 SS2) and second seal (SS1) as a matter of design choice (fig. 14 shows seals without spacing).  Therefore, it would have been obvious to provide a spacing as a matter of design choice.
Regarding claim 2, Maeng teaches the second seal is divided into a plurality of sections.  The claim does not impose an limitations on how the seal is divided.  Maeng discloses the seal can be formed on the 4 edges (see [0093]) therefore the second seal is considered divided into 4 sections.
Regarding claim 3, Maeng teaches the second seal is formed from a disassemblable adhesive as the materials disclosed by Maeng [0094] are considered disassablemable as the method of disassembly is not claimed.
Regarding claim 4, Maeng the limitation of first seal is cured in a state in which the first substrate and the second substrate are curved in the first direction.  Fig 2 shows a fully cured device with the substrates in a curved in a first direction.
Regarding claim 5, Maeng teaches the curved liquid crystal panel according to claim 1, further comprising: a third seal (fig. 4 500) that, when viewed from above, is disposed on a ridge line of a curve of the first substrate or the second substrate and outside the second seal, and that adheres the first substrate and the second substrate to each other.  The third seal is not shown in fig 2 however it would be formed on IC 400 crossing the drawn ridge line of the curve (see below).

    PNG
    media_image1.png
    1021
    1574
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 6-8 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871